Per Curiam:
The principal question in this case was, whether the machinery and fixtures of the electric plant, which were placed in the tack-works, were placed there permanently or not. If they were temporary fixtures, placed there for a temporary purpose, their sale under the writ of fieri facias passed a good title. Mere physical annexation is no longer the rule. It is a question of intention. The intention to annex, whether rightfully or wrongfully, is the legal criterion: Hill v. Sewald, 53 Pa. 271; Seeger v. Pettit, 77 Pa. 437; Morris’s App., 88 Pa. 368. This question was submitted to the jury by the learned court below under adequate instructions, and their verdict ends the case.
Judgment affirmed.